DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.

Allowable Subject Matter
Claims 1-5, 8, 9, 11, 18, 21-24, 26, 28-33 are allowed. Applicant’s arguments, filed 8/30/2022, with respect to amended claims filed in the RCE have been fully considered and are persuasive.  Therefore, the prior art rejections previously set forth have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Frasch-Melnik who teaches a water-in-oil emulsion comprising aqueous phase and continuous fat phase, along with MAGs and TAGs, as previously set forth. However, Frasch-Melnik teaches that the stability of the water-in -oil emulsion is owed to the known pickering stabilization which is provided by a network of fat crystals forming solid shells around water droplets. This is different from what is occurring in Applicant’s emulsion where the crystalline MAGs and TAGS each or together have a higher crystallization temperature than the continuous fat phase, and which allows crystallization to occur separate from the continuous fat phase, thereby forming the crystalline shells such that network crystallization of the crystalline shells with the continuous fat phase is substantially avoided. This formation of crystalline shells separate from the continuous fat phase provides increased stability for the inventive emulsion that is neither recognized or taught by the prior art. 
Frasch-Melnik is therefore teaching more conventional crystallization of MAGs and TAGs present in the continuous fat phase that form network shells around water droplets, which is different from what Applicant is claiming. While Frasch-Melnik teaches MAGs and TAGs in the continuous fat phase which form crystalline shells, it does not teach or suggest crystalline MAGs and TAGs having each or together a higher crystallization temperature than the continuous fat phase because such a concept is not important for separate crystallization to occur. It is not important in the emulsion of Frasch-Melnik for the MAGs and TAGs to form the crystalline shells that are separate from the fat phase, because Frasch-Melnik relied on the network crystallization to impart emulsion stability. Therefore, one of ordinary skill in the art would not have been motivated to use MAGs and TAGs in the emulsion of Frasch-Melnik with higher crystallization temperatures than the continuous fat phase, which results in the formation of crystalline shells separate from the continuous fat phase. Therefore, Applicants claimed emulsion is seen to be free of the prior art and deemed allowable by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791


/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        9/13/2022